Title: From Thomas Jefferson to Joseph Holmes, 9 August 1780
From: Jefferson, Thomas
To: Holmes, Joseph



Sir
Richmond August 9th 1780.

I laid before Council your Letter, desiring that barracks might be provided for the Continental prisoners in your charge. Tho it seems highly necessary, and that they might probably be built of  logs in the manner of those in Albemarle at no great expence, yet it is to Congress or to the Continental Board of war, to whom your application must be made, and from whom the order must come. Perhaps if their suit against Hobday for his breach of contract, is likely soon to bring them in money to answer this expence, it might be an inducement to them to order barracks on the cheap plan proposed.
I am Sir, Your very humble servt.,

Th: Jefferson

